internal_revenue_service number release date index number --------------------------- -------------------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b07 plr-147036-04 date date w ---- x ---- legend legend p -------------------------date ----------------amount -------------- ------------------------------date ------------------amount -------------- w ----------------------- date ------------ ------------------------------date ------------- ------------------------------date ------------------ y -- x ------------------------date ------------------ z ---- -----------------------------date ------------- a -- date ----------------------b -- y ------------------------date ----------------------c ---- z ------------------------date ---------------------d -- u ------------------------date ---------- e --- -----------------------------date ----------------- v -----------------------date ---------------- ----------------------------date ------------------- ----------------------------date -------------------- a ------------------------date ------------------- b ---------------------- date ------------------- c ----------------------location --------------------------------- ----------------------------state ------------ d ---------------------------- ----------------------------------- e ------------------------------ f --------------------------------------- dear ---- this letter is in response to your letter dated date and subsequent correspondence submitted on behalf of u requesting rulings under sec_29 and sec_702 of the internal_revenue_code plr-147036-04 facts the facts as represented by p and p’s authorized representative are as follows p received plr-100240-98 on date plr-111447-00 on date plr-126688- on date and plr-111615-04 on date prior rulings which ruled on the issues addressed by this letter p seeks a confirmation of those rulings in light of the sales of membership interests in p to u and v p is a delaware limited_liability_company taxable as a partnership p owns and operates the facility for producing a solid synthetic_fuel from coal the product using the process described below the facility was constructed by p the facility is a secondary coal recovery system facility designed by a the facility consists of three production lines each of which consists of a briquetter that is fed by its associated mixer and each of which is capable of being operated independently because each production line is capable of being operated independently and can independently produce synthetic_fuel each independent production line may be treated as a separate facility the facility was constructed pursuant to a construction_contract entered into by a and b on date a assigned to p all of its rights and obligations under the construction_contract with respect to one facility on date b contracted with c to perform the procurement assembly and installation services under the construction_contract p provided an opinion of counsel that the construction_contract constituted a binding written contract under applicable state laws prior to date and at all times thereafter through completion of the contract on date p received a favorable determination from the district_director for the state district that the facility was placed-in-service prior to date on date x purchased an interest in p from d pursuant to a purchase agreement as amended on date y purchased the remaining interest in p from a on date pursuant to a purchase agreement effective date x sold a z interest in p to its subsidiary z pursuant to an agreement for purchase of membership interest in exchange for the z interest in p z paid to x an amount of cash at closing and z is obligated to make certain fixed and variable payments to x for the period from the sale until the closing of the transaction on date described below z owned z of the interests in p and x and y owned an x and y interest respectively in p p relocated the facility to a site in location the site which is owned by e an affiliate of f in connection with the relocation of the facility most major components of the facility directly necessary to produce a qualified_fuel were relocated to the site certain equipment included in the original construction was scrapped or sold and not relocated in connection with the relocation p also installed certain equipment that is not directly necessary for the production of qualified_fuel such as a maintenance building office trailer shower locker trailer and coal and material handling equipment plr-147036-04 following the relocation the fair_market_value of the original property included in the facility is more than of the facility’s total value the cost of the new equipment included in the facility plus the value of the original property p has entered into a synthetic_fuel and coal supply agreement with e under which e agreed to purchase a minimum of amount tons of synthetic_fuel a year and to use commercially reasonable efforts to purchase up to amount tons of synthetic_fuel a year if e does not satisfy its purchase obligation or the production of synthetic_fuel exceeds e’s requirements p can sell synthetic_fuel to third parties p has represented that all sales of synthetic_fuel will be to unrelated persons on date x agreed to sell a w interest in p to w following the closing of the sale on date w owned w x owned a y owned y and z owned z of p in exchange for the w interest in p w paid to x an amount of cash at closing and w is obligated to make certain fixed and variable payments to x p has provided projections based on expected operations that the net present_value of the contingent payments to be made to x under the agreement for purchase of membership interest will be less than fifty percent of the total payments made to x on date z sold a w membership interest in p to u pursuant to an agreement for purchase of membership interest following the closing of the sale w owned w x owned a y owned y z owned b and u owned w of p in exchange for the w membership interest in p u paid to z an amount of cash at closing and u is obligated to make certain fixed and variable payments to z p has provided projections based on expected operations that the net present_value of the contingent payments to be made to z under the agreement for purchase of membership interest will be less than fifty percent of the total payments made to z on date z sold a b membership interest in p to v pursuant to an agreement for purchase of membership interest following the closing of the sale w owns w x owns a y owns y u owns w and v owns b of p z no longer owns a membership interest in p in exchange for the b membership interest in p v paid to z an amount of cash at closing and v is obligated to make certain fixed and variable payments to z p has provided projections based on expected operations that the net present_value of the contingent payments to be made to z under the agreement for purchase of membership interest will be less than fifty percent of the total payments made to z under the agreement for purchase of membership interest on or by date v will purchase a c membership interest in p from x and y following the closing of the sale w will own w y will own d u will own w and v will own e of p if the closing of the sale occurs prior to date a termination of p will occur under sec_708 x will no longer own a membership interest in p in exchange for the c membership interest in p v will pay to x and y an amount of cash at closing and v is obligated to make certain fixed and variable payments to the sellers taxpayer has provided projections based on expected operations that the net present plr-147036-04 value of the contingent payments to be made to x and y under the agreement for purchase of membership interest will be less than fifty percent of the total payments made to the sellers under the agreement for purchase of membership interest w y u and v have made and will continue to make periodic capital contributions to p to enable it to pay its operating costs and other obligations a proforma attached to the ruling_request demonstrates that project expenses are expected to exceed revenues p has supplied a detailed description of the process employed at the facility p also has proposed that from time to time one of four alternative chemical reagents may be used in the process for the production of product as described the facility and the process implemented in the facility including the chemical reagents meet the requirements of revproc_2001_34 2001_22_irb_1293 a recognized expert in coal combustion chemistry has performed numerous tests on the coal used at the facility and the product produced at the facility and has submitted reports in which the expert concludes that significant chemical changes take place with the application of the process to the coal including the alternative chemical reagents p with use of the process expects to maintain a level of chemical change in the production of synthetic_fuel that is determined through similar analysis by experts to be a significant chemical change the rulings issued in prior rulings which you wish to be reconfirmed in this private_letter_ruling are as follows p with use of the enumerated process and the specified chemical reagents will produce a qualified_fuel within the meaning of sec_29 the contract for the construction of the facility constitutes a binding written contract in effect before date within the meaning of sec_29 production from the facility will be attributable solely to p within the meaning of sec_29 and p shall be entitled to the sec_29 credit for qualified_fuel from the facility that is sold to an unrelated_person the sec_29 credit attributable to p may be allocated to the members of p in accordance with the members’ interest in p when the credit arises each such member will take into account its allocated share of the sec_29 credit in computing its tax_liability and for the allocation of the sec_29 credit a member’s interest in p is determined based on a valid allocation of receipts from the sale of the sec_29 qualified_fuel a termination of p under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit on the production and sale of synthetic_fuel to unrelated persons plr-147036-04 because the facility was placed-in-service prior to date within the meaning of sec_29 relocation of the facility to a different location after date or replacement of part of the facility after that date will not result in a new placed-in-service date for the facility for purposes of sec_29 provided the fair_market_value of the original property is more than of facility’s total fair_market_value at the time of relocation or replacement because the facility was placed-in-service prior to date within the meaning of sec_29 relocation of one or more of the independent production lines of the facility to a new location after date will not result in a new placed-in- service date for the facility or an independent production line for purposes of sec_29 provided all essential components of the independent production line are retained and the production capacity of the independent production line is not significantly increased at the new location the changes in facts since the issuance of the prior rulings are the sale of an interest in p to u the sales of interests in p to v and the change in chemical reagent used to produce the synthetic_fuel as described in the ruling_request and subsequent correspondence from p’s authorized representative the rulings issued in the prior rulings are not affected by the sale of an interest in p to u the sales of interests in p to v and the change in chemical reagent used to produce the synthetic_fuel as described in the ruling_request and subsequent correspondence from p’s authorized representative ruling_request sec_1 sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer the credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_29 defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations are relevant to the interpretation of the term under sec_29 former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from plr-147036-04 the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 consistent with its private_letter_ruling practice that began in the mid 1990's the service in revproc_2001_30 provided that taxpayers must satisfy certain conditions in order to obtain a letter_ruling that a solid fuel other than coke produced from coal is a qualified_fuel under sec_29 revproc_2001_30 as modified by revproc_2001_34 2001_1_cb_1293 the revenue_procedure requires taxpayers to present evidence that all or substantially_all of the coal used as feedstock undergoes a significant chemical change to meet this requirement and obtain favorable private letter rulings taxpayers provided expert reports asserting that their processes resulted in a significant chemical change in announcement 2003_30_irb_222 the service announced that it was reviewing the scientific validity of test procedures and results presented of significant chemical change in expert reports in announcement 2003_46_irb_1090 the service announced that it had determined that the test procedures and results used by taxpayers were scientifically valid if the procedures were applied in a consistent and unbiased manner however the service concluded that the processes approved under its long standing ruling practice and as set forth in revproc_2001_30 did not produce the level of chemical change required by sec_29 nevertheless the service announced that it recognized that many taxpayers and their investors have relied on its long standing ruling practice to make investments therefore the service announced that it would continue to issue rulings on significant chemical change but only under the guidelines set forth in revproc_2001_30 as modified by revproc_2001_34 this ruling is provided to p consistent with announcement and the service's long standing ruling practice accordingly based on the expert test results submitted by p and its members we conclude that the synthetic_fuel produced at the facility using the described process and specified chemical reagents is a solid synthetic_fuel produced from coal constituting a qualified_fuel within the meaning of sec_29 because p owns the facility and operates and maintains the facility through its agent we conclude that p will be entitled to the sec_29 credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person ruling_request sec_29 and f provide that sec_29 applies with respect to qualified_fuels which are produced in a facility placed-in-service after date and before date and which are sold before date sec_29 modifies sec_29 in the case of a facility producing qualified_fuels described in sec_29 which qualified_fuels include solid synthetic fuels produced from coal or lignite sec_29 provides that for purposes of sec_29 a plr-147036-04 facility shall be treated as placed-in-service before date if the facility is placed-in-service before date pursuant to a binding written contract in effect before date sec_29 provides that if the facility is originally placed-in-service after date sec_29 shall be applied by substituting date for date a contract is binding only if it is enforceable under local law against a taxpayer and does not limit damages to a specified amount eg by use of a liquidated_damages provision a contract provision limiting damages to an amount equal to at least five percent of the total_contract_price for example should be treated as not limiting damages the construction_contract executed prior to date includes such essential features as a description of the facility to be constructed a completion date and a maximum price the contract also provides that damages shall not be less than six percent of the total_contract_price p provided an opinion of counsel that the contract is binding under applicable law therefore we conclude that the construction_contract is a binding written contract in effect before date within the meaning of sec_29 ruling_request sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer sec_7701 provides that taxpayer means any person subject_to any internal revenue tax generally under sec_7701 the term person includes an individual a_trust estate partnership_association company or corporation sec_702 provides that each partner determines the partner's income_tax by taking into account separately the partner's_distributive_share of the partnership's other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary sec_1_702-1 provides that the distributive_share is determined as provided in sec_704 and sec_1_704-1 sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner's_interest_in_the_partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner's_distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect plr-147036-04 sec_1_704-1 provides that allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners' capital accounts thus these allocations cannot have economic_effect under sec_1 b ii b and the tax_credits and tax_credit recapture must be allocated in accordance with the partners' interests in the partnership as of the time the tax_credit or credit recapture arises if a partnership expenditure whether or not deductible that gives rise to a tax_credit in a partnership_tax_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustments for the year then the partners' interests in the partnership with respect to such credit or the cost giving rise to it are in the same proportion as the partners' respective distributive shares of the loss or deduction and adjustments see sec_1_704-1 example identical principles apply in determining the partners' interests in the partnership with respect to tax_credits that arise from receipts of the partnership whether or not taxable based on the information submitted and the representations made we conclude that the credit will be allowed to p and the credit may be passed through to and allocated among the members of p under the principles of sec_702 in accordance with each member’s interest in p as of the time the credit arises for purposes of the sec_29 credit a member's interest in p is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel ruling_request sec_708 provides that a partnership shall be considered as terminated if within a twelve-month period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_1_708-1 provides that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up sec_1_708-1 applies to terminations of partnerships under sec_708 occurring on or after date as discussed above the placed-in-service deadline in sec_29 and sec_29 must be read as applying to when the facility is first placed-in-service within the applicable dates the placed-in-service deadlines contained in sec_29 and sec_29 focus on the facility and not the taxpayer owning the facility accordingly the placed-in-service deadline under sec_29 and sec_29 is determined by reference to when the facility is first placed-in-service therefore because the facility was placed-in-service prior to date within the meaning of sec_29 the sale of the facility after date will not result in a new placed-in-service date for the facility for purposes of sec_29 for the new owner further a termination of p under plr-147036-04 sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit on the production and sale of synthetic_fuel to unrelated persons ruling_request to qualify for the sec_29 credit the facility must be placed-in-service before date pursuant to a binding written contract in effect before date as discussed above p received a favorable determination from the district_director for the state district that the facility was placed_in_service prior to date revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed-in-service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed-in-service even though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility's total value the cost of the new property plus the value of the used_property revrul_94_31 concerns a factual context similar to the present situation consistent with the holding in revrul_94_31 because the facility was placed-in- service prior to date within the meaning of sec_29 relocation of the facility after date or replacement of parts of the facility after that date will not result in a new placed-in-service date for the facility or otherwise prevent the facility from continuing to be treated as originally placed-in-service prior to date if the fair_market_value of the property used at the original facility is more than percent of the facility’s total market_value immediately following the relocation or replacement the cost of the new equipment included in the facility plus the value of the property used at the original facility revrul_94_31 describes a windfarm that consists of an array of wind turbines towers pads transformers roadways fencing on-site power collection systems and monitoring and meteorological equipment notwithstanding that the windfarm consisted of all of these items the ruling concludes that the facility for purposes of sec_45 is confined to the property on the windfarm necessary for the production of electricity from wind_energy emphasis added the present situation is similar to revrul_94_31 thus for purposes of determining the facility's total fair_market_value at the time of relocation or replacement a facility consists of the process equipment directly necessary for the production of the qualified_fuel starting at the immediate input of the coal and chemical reagents to the pug mills or mixers including any coal hoppers and reagent tanks directly feeding the pug mills or mixers through the output from the briquetters or other forming equipment including output hoppers if any hence the facility's total fair_market_value includes the process equipment such as pugmills or mixers the briquetters or other forming equipment the equipment necessary to plr-147036-04 interconnect such equipment the electrical instrumentation control systems and auxiliaries related to such equipment including the structures that house such electrical instrumentation and control systems the foundation platform s for the above- referenced equipment and an appropriate allocation of the engineering project management overhead and other costs assignable to the relocation of such equipment and construction the facility's total fair_market_value does not include costs associated with the purchase and installation of equipment that supports the operation of the facility but is not directly necessary for the production of the qualified_fuel such as coal beneficiation or preparation equipment eg crushers screens dryers or scales other material handling or conveying equipment eg stacking tubes transfer towers storage bunkers mobile equipment or conveyors certain site improvements eg fencing lighting earthwork paving separate office and bathhouse trailers for facility personnel and buildings if a building for purposes of sec_168 of the code and other administrative assets sampling and quality control are necessary for operational control of a production facility however a particular type of sampling equipment generally is not necessary for the production of qualified_fuel thus the costs of sampling equipment are excluded from the facility's total fair_market_value unless the particular sampling equipment is necessary for operational control of the facility consistent with the holding in revrul_94_31 because p’s facility was placed- in-service prior to date within the meaning of sec_29 relocation of the facility to a different location or replacement of part of the facility after date will not result in a new placed-in-service date for the facility for purposes of sec_29 provided the fair_market_value of the original property is more than of the facility's total fair_market_value at the time of relocation or replacement the cost of the new equipment included in the facility plus the value of the used_property ruling_request to qualify the sec_29 credit p’s facility must be placed-in-service before date pursuant to a binding written contract in effect before date p received a favorable determination from the district_director for the state district that the facility was placed-in-service prior to date revproc_2001_30 2001_19_irb_1163 provides that a facility including one of multiple facilities located at the same site may be relocated without affecting the availability of the credit if all essential components of the facility are retained and the production capacity of the relocated facility is not significantly increased at the new location p has represented that the facility is designed with three separate and independent production lines so that each line can be operated as a separate_unit to produce synthetic_fuel p has represented that all of the major components of a plr-147036-04 production line would be relocated if a production line is relocated to a new site p has also represented that relocation of one or more production lines to another site would require the duplication of relatively minor components and site specific items involved in the relocation of any facility such as site preparation paving foundations area lighting and utilities based on the information submitted and the representations made we conclude that p may relocate one or more of the independent production lines provided the major or essential components of the independent production line are retained and the production output of the relocated production line is not significantly increased at the new location the production output is the amount of qualified_fuel including the production of a briquetted fuel product that can reasonably be expected to be actually produced by each facility using the prevailing practices in the industry regarding the performance of maintenance with regard to the various pieces of equipment in the facility reasonable allowances for shutdowns for repairs and or replacement of parts etc conclusions accordingly we conclude as follows p with the use of the enumerated process and the specified chemical the sec_29 credit attributable to p may be allocated to the members of p the contract for the construction of the facility constitutes a binding written reagents will produce a qualified_fuel within the meaning of sec_29 contract in effect before date within the meaning of sec_29 production from the facility will be attributed solely to p within the meaning of sec_29 and p shall be entitled to the sec_29 credit for qualified_fuel from the facility that is sold to an unrelated_person consisting of w u v and y in accordance with the members’ interests in p when the credit arises each such member will take into account its allocated shares of the sec_29 credit in computing its tax_liability and for the allocation of the sec_29 credit a member’s interest in p is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel partnership from claiming the sec_29 credit on the production and sale of synthetic_fuel to unrelated persons meaning of sec_29 relocation of the facility to a different location after date or replacement of part of the facility after that date will not result in a new because the facility was placed-in-service prior to date within the a termination of p under sec_708 will not preclude the reconstituted plr-147036-04 placed-in-service date for the facility for purpose of sec_29 provided the fair_market_value of the original property is more than of the facility’s total fair_market_value at the time of the relocation or replacement the relocation of a facility and the replacement of parts described in the ruling_request will not result in a new placed_in_service_date for the facility or otherwise prevent the facility from continuing to be treated as placed_in_service prior to date meaning of sec_29 relocation of one or more of the independent production lines of the facility to a new location after date will not result in a new placed-in- service date for the facility or an independent production line for purposes of sec_29 provided all essential components of the independent production line are retained and the production output of the independent production line is not significantly increased at the new location because the facility was placed-in-service prior to date within the the conclusions drawn and rulings given in this letter are subject_to the requirements that the taxpayer i maintain sampling and quality control procedures that conform to astm or other appropriate industry guidelines at the facility that is the subject of this letter ii obtain regular reports from independent laboratories that have analyzed the fuel produced in such facility to verify that the coal used to produce the fuel undergoes a significant chemical change and iii maintain records and data underlying the reports that taxpayer obtains from independent laboratories including raw ftir data and processed ftir data sufficient to document the selection of absorption peaks and integration points except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see dollar_figure of revproc_2004_1 i r b however when the criteria in dollar_figure of revproc_2004_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances plr-147036-04 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s joseph h makurath senior technician reviewer branch office of associate chief_counsel passthroughs special industries cc -------------------------------------------- --------------------------------------- ------------------------------ -----------------------------------
